AMENDED DLD-218                                                NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 19-2091
                                       ___________

                           IN RE: RICHARD C. CURRAN,
                                                Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
            United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 1:18-cv-00679)
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     June 20, 2019

        Before: JORDAN, GREENAWAY, JR. and NYGAARD, Circuit Judges

                              (Opinion filed: July 31, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Pennsylvania state prisoner Richard Curran petitions pro se for a writ of

mandamus in connection with his habeas proceedings in the United States District Court

for the Middle District of Pennsylvania. For the reasons that follow, we will deny the

petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                                I.

       In 2018, Curran filed a pro se habeas petition in the District Court, attacking his

2008 Pennsylvania state court conviction for first-degree murder and other offenses. The

District Court referred the petition to a United States Magistrate Judge, who

recommended that the petition be denied as time-barred. On April 30, 2019, the District

Court adopted the Magistrate Judge’s recommendation and closed the case. On May 13,

2019, we received Curran’s mandamus petition, which mentions some of his habeas

claims, argues that his habeas petition is not time-barred, and asks for the relief that he

sought from the District Court (the issuance of subpoenas in his habeas case, a hearing on

his habeas claims, and his release from custody). On May 20, 2019, the District Court

received a notice of appeal from Curran challenging the District Court’s April 30 order.

That appeal is pending before us at C.A. No. 19-2141.

                                                II.

       A writ of mandamus is a drastic remedy that is available in extraordinary

circumstances only. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To obtain the writ, a petitioner must show that “(1) no other adequate means

[exist] to attain the relief he desires, (2) the party’s right to issuance of the writ is clear

and indisputable, and (3) the writ is appropriate under the circumstances.” Hollingsworth

v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (alteration in original) (internal quotation

marks omitted). Curran has not made that showing here. His mandamus petition

essentially challenges the District Court’s resolution of his habeas proceedings. But a

mandamus petition is not the proper vehicle for raising such a challenge; the proper

                                                2
vehicle is an appeal, which Curran has filed at C.A. No. 19-2141. Accordingly, we will

deny his mandamus petition. See Madden v. Myers, 102 F.3d 74, 77 (3d Cir. 1996)

(explaining that mandamus is not a substitute for an appeal, and that “a writ of mandamus

may not issue if a petitioner can obtain relief by appeal”).

       After filing his mandamus petition, Curran filed another document in this case that

is titled “Mandamus.” This latter filing, received on June 10, 2019, states that he filed a

notice of appeal by mistake, and he asserts that he wishes to proceed in his mandamus

case only. However, just a few weeks later, he filed an application for a certificate of

appealability (“COA”) in his appeal (C.A. No. 19-2141), making no mention of his June

10 “Mandamus” filing. As we have explained, an appeal, not a mandamus petition, is the

proper vehicle for challenging the District Court’s resolution of his habeas proceedings.

In light of our ruling on Curran’s mandamus petition, and given his pro se status, we will

take no action on his June 10 document titled “Mandamus.” A panel of this Court will

consider in due course his COA application filed in C.A. No. 19-2141, unless he notifies

the Clerk of this Court in writing, within 45 days of the date of this opinion, that he still

wishes to withdraw his appeal.




                                               3